DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 07/25/22.  Examiner acknowledged that claims 1 and 3 are canceled; Claim 2 is amended.  Currently, claims 2 and 4-6 are pending.
Response to Arguments
Applicant's arguments filed 07/25/22 have been fully considered but they are not persuasive. 
Regarding Claim 2, applicant argues that (see p.2 of the Remarks) that Kim does not teach the ability to vary a CCT as recited in order to tune the emitted light while simultaneously maintaining a constant intensity.
Examiner disagrees with the above statement because Claim 2 actually recites “…wherein the emitted light maintains a substantially constant intensity when the CCT is varied between about 3200K and 1800K.”  The claim is broadly written and can be understood as emitted light is maintained substantially constant at a CCT where the range is adjusted between 3200K and 1800K.  It is not written as stated by the applicant with the ability to vary the CCT between 3200-1800K to tune the emitted light while simultaneously maintaining a constant intensity.  Kim teaches in [0164] “current driver 920 provides independent current control for each of the LED strings 923 of the lighting panel 940. The current driver 920 may provide a constant current source for each of the LED strings.”;  [0177] “Although illustrated in FIG. 20 as nonlinear variation from Imax to Imin, the variation in intensity may be linear with CCT. (Note: linear can be constant)”  The intention of Kim is to emit uniformity of color and/or luminance.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim in order for the constant source drivers to provide constant intensity to the emitters at a chosen CCT between 3200K and 1800K since this allow the emitters to achieve a desired color point (Fig. 14).  Thus, Kim teaches the limitations as claimed.  Accordingly, the rejection of claim 2 over Kim is maintained.
Claims 4-6 are similarly rejected as they depend of the rejected claim above.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 2 recites “cyan light.”  There is no support for this particular color.
Claim 2 recites “constant intensity.”  The specification does not teach constant intensity.  Par [0042] only talks about independent current control to tune the intensity.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constant intensity when CCT is varied between 3200-1800K must be shown or the feature(s) canceled from the claim(s) 2.  No new matter should be entered.
Current Figs. 1-12 do not illustrate a constant intensity between 3200-1800K CCT. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 ln1, “said system” should be --said light system-- to reference the same limitation in line 1.
Claim 2 ln8, “the system” should be --said light system-- to reference the same limitation in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0315012).
Regarding Claim 2, Kim discloses a light system (Fig. 4A: 300) for emitting tunable emitted light ([0032] “said light emitting diode package assembly is tunable”), said system comprising: a first channel configured to emit white light (Fig. 4A: 310); a second channel configured to emit red light (Fig. 4A: 330); and a third channel configured to emit yellow/green light (Fig. 4A: 320); the first, second, and third channels are configured to operate independently ([0076] “Having individually drivable light emitting devices may permit the LEDs to be individually controlled, for example driven at different current levels”; [0164] “A current driver 920 provides independent current control for each of the LED strings 923 of the lighting panel 940”) such that the power of the white light, red light in the emitted light of the system is variable, thereby allowing the color of the emitted light to be tuned (Fig. 6B).
Kim does not explicitly teach in Fig. 4A cyan light in the emitted light of the system is variable; wherein the emitted light has a CCT which is variable between about 3200K and 1800K and wherein the emitted light maintains a substantially constant intensity when the CCT is varied between about 3200K and 1800K.  However, [0078] teaches “In some embodiments, the light emitters 120A-120D may be covered or coated with a wavelength conversion material 124, such as a phosphor, that converts at least a portion of light emitted by the light emitters 120A-120D to a different wavelength or color.”; Figs. 6, 14-16 teaches CCT between 3200-1800K.  Again, [0076] teaches “Having individually drivable light emitting devices may permit the LEDs to be individually controlled, for example driven at different current levels”; [0177] “Although illustrated in FIG. 20 as nonlinear variation from Imax to Imin, the variation in intensity may be linear with CCT.”  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim in order for the constant source drivers to provide constant intensity to the emitters at a chosen CCT between 3200K and 1800K since this allow the emitters to achieve a desired color point (Fig. 14) having color rendering index >85 [0016, 0076, 0082].  Therefore, the subject matter claimed would have been obvious in view of Kim.

Regarding Claim 4, Kim teaches the light system of claim 2, wherein the first channel, the second channel and the third channel are each configured to control an intensity of each respective channel via a respective and independently applied on-state drive current ([0138] “LED package assembly having a tunable color point can be formed by providing a plurality of light emitting devices having chromaticities that fall within different chromaticity regions and separately controlling the plurality of light emitting devices to emit light at different intensities”).

Regarding Claim 5, Kim teaches the light system of claim 2, wherein an intensity of the emitted red light is zero ([0162] “The width of pulses applied to a particular string in a PWM scheme (or the frequency of pulses in a PFM scheme) may be based on a pre-stored pulse width (frequency) value that may be modified during operation based, for example, on a user input and/or a sensor input”; [0169] “user input 950 may be configured to permit a user to selectively adjust a desired attribute of the lighting panel 440, such as color temperature, chromaticity point, etc., by means of user controls, such as input controls on a remote control panel”; [0173] “When a plurality of LEDs, or strings of LEDs are driven independently according to various embodiments to generate combined light having a color point that is tuned to a point within a tuning region, the intensity of the combined light may vary from a high intensity when all of the LEDs are on (for example to tune to a color point near the center of the tuning region) to a low intensity when only a subset of the LEDs are on (for example, to tune to a color point near the maximum or minimum CCT of the tuning region)” ).

Regarding Claim 6, Kim teaches the light system of claim 2, wherein an intensity of the emitted yellow/green light is zero ([0162] “The width of pulses applied to a particular string in a PWM scheme (or the frequency of pulses in a PFM scheme) may be based on a pre-stored pulse width (frequency) value that may be modified during operation based, for example, on a user input and/or a sensor input”; [0169] “user input 950 may be configured to permit a user to selectively adjust a desired attribute of the lighting panel 440, such as color temperature, chromaticity point, etc., by means of user controls, such as input controls on a remote control panel”; [0173] “When a plurality of LEDs, or strings of LEDs are driven independently according to various embodiments to generate combined light having a color point that is tuned to a point within a tuning region, the intensity of the combined light may vary from a high intensity when all of the LEDs are on (for example to tune to a color point near the center of the tuning region) to a low intensity when only a subset of the LEDs are on (for example, to tune to a color point near the maximum or minimum CCT of the tuning region)” ).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844